Citation Nr: 0904658	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-33 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefit sought on
appeal.  The Veteran, who had active service from July 1966 
to July 1968, appealed that decision and the case was 
referred to the Board for appellate review.

In July 2008, the Board returned the case to the RO to afford 
the Veteran an opportunity to participate in a 
videoconference hearing before the Board.  In September 2008, 
the RO scheduled the Veteran for a videoconference hearing in 
October 2008.  The Veteran never showed for the scheduled 
hearing.  Contact by the RO with the warden where the Veteran 
was incarcerated indicated that the warden would not 
transport the Veteran to the site of the videoconference 
hearing because prisoners are transferred only to Federal 
Court.  The VA's duty to assist incarcerated Veterans 
requires VA to tailor its assistance to meet the peculiar 
circumstances of confinement.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  However, the Secretary is not authorized by 
statute or regulation to subpoena the warden at a state 
correction facility or direct the release of the Veteran from 
that facility.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
Although some penal institutions may permit an incarcerated 
Veteran to attend a VA hearing, that decision is not a matter 
within the VA's power, and the warden here has apparently 
denied the Veteran the needed permission.

As the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDING OF FACT

Hepatitis C was not manifested during service, and is not 
shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R.  § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a February 2005 letter, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The Veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F. 3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, 18 Vet. App. at 119-29, the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Veteran received notice of these elements 
prior to the decision that is the subject of this appeal.

VA must also notify the Veteran of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484-86 (2006).  VA did not, however, provide such notice to 
the Veteran prior to the RO decision that is the subject of 
this appeal.

To the extent that the deficiency with regard to the Dingess 
requirements raises a presumption of prejudice, such defect 
would not have operated to alter the outcome in the instant 
case where the preponderance of the evidence is against the 
claims for service connection.  Timely notice of these latter 
two elements would not have altered the final outcome with 
respect to the claim on appeal.  That is, the timing defect 
did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007) 
(recognizing that a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice and thus, the 
presumption of prejudice is rebutted).  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  A medical examination addressing the potential 
etiology of the claimed conditions has not been afforded; 
however, this is not necessary.  While the RO did not conduct 
a medical inquiry in the form of a VA examination, there is 
no evidence that the claimed disabilities may be associated 
with an established injury or disease in service.  Under 
these circumstances, a medical examination with medical 
opinion is not required under 38 C.F.R. § 3.159(c) (4). 
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3); 
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

The Board notes that the Veteran has stated that he and other 
Veterans went to Albuquerque New Mexico in 1987 for group 
medical evaluations and learned for the first time that he 
had Hepatitis C.  These records or documents reflecting 
attempts to obtain these records are not in the file.  
However, the Veteran appears to contend only that this is 
when he learned he had Hepatitis C and he does not argue any 
records from there discuss the etiology of his Hepatitis C.  
Accordingly, this evidence would only duplicate argument and 
documents already of record, including that the Veteran has 
Hepatitis C.  Thus, the Board believes a remand to the RO is 
not warranted.

Also, further delay of the case for a remand would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c) (4).

Laws & Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

The term "disability" in 38 U.S.C.A. § 1110 means impairment 
of earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).)  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Factual Background

The Veteran alleges that he developed hepatitis C as a result 
of inoculations via a non-sterile injector-gun (injector) 
upon entry into service.  At that time, he states he received 
a series of shots through an injector and noticed peoples' 
arms were bleeding as each inductee went through a long line 
receiving shots with the same gun.  

The Veteran's service treatment records do not reflect that 
he received immunizations, whether by injector or otherwise, 
upon entry into service or at any time during service, 
although the Board acknowledges that it is likely that the 
veteran did receive some immunizations during service.  
However, the service treatment records do not reflect any 
controversy or complaints with respect to any injector used 
in immunizations.  There is also no evidence of any 
complaints by the Veteran or treatment of hepatitis C while 
he was in service.  He asserts that the Army and health 
organizations at that time were not even aware of the 
existence of hepatitis C and that explains at why his service 
records were silent upon the issue.

The medical evidence establishes that in March 1998 the 
Veteran tested positive for hepatitis C.  By the Veteran's 
history, he tested positive in 1987.  Nevertheless, given the 
evidence in the record, the Board concedes the existence of a 
current disability with respect to hepatitis C.

The Veteran has also submitted a newspaper article, issued in 
September 2004, which reported in August 2003, another 
Vietnam era Veteran was awarded compensation benefits by VA 
for hepatitis C incurred allegedly do to an injector.  The 
same article quotes a VA official as stating anyone who 
received inoculations from an injector is at risk of having 
been infected.

Analysis

While the Veteran clearly has hepatitis C, in order to 
prevail on his claim, there must be evidence linking his 
current disability to service.  In this case, since there is 
no evidence of any relevant treatment during service, there 
would have to be competent medical evidence linking the 
Veteran's hepatitis C to service by way of his exposure to a 
risk factor associated with hepatitis C.

In this regard, the Veteran has asserted that upon entry into 
service, he was exposed to contaminated injectors that were 
used to perform immunizations.  First, the records do not 
establish that he even received any inoculations, much less 
inoculations received from injectors.  Nevertheless, since 
the Veteran is competent to testify as to events that 
happened to him, i.e., the circumstances of his service, 
independent of what is contained in his service records, the 
Board will assume for purposes of this appeal only, that the 
Veteran did receive inoculations by an injector.  38 U.S.C.A. 
§ 1154(a).  

His assertion, however, that injector use caused his 
hepatitis C contains nothing more than conjecture as to 
possible events with no basis by an established fact.  The 
contemporaneous service medical records do not document any 
such contamination or any subsequent complaints or treatment 
for hepatitis C.  There is no evidence of record which would 
indicate that the equipment used was not properly sanitized 
or that persons who received previous injections, if any, 
were infected.  The Veteran's contention in this regard 
essentially amounts to speculation on his part.

Furthermore, the Board does not find competent the Veteran's 
account as to the contamination of injectors or other 
instruments used to administer inoculations as he has not 
demonstrated medical knowledge of what procedures would 
constitute use of uncontaminated instruments.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

To the extent that the Veteran requests that the Board, 
without competent medical evidence that such injections 
somehow have caused him to be infected with the hepatitis C 
virus, accept his assertions regarding etiology, the Board 
may not do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  Given 
the medical evidence against the claim, for the Board to 
conclude that the Veteran's hepatitis C had its origin during 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Va. App. 30, 33 (1993).

Furthermore, according to the VA's Veterans Benefits 
Administration, while biologically possible, there have been 
no case reports of injector transmission of hepatitis C. VA 
Fast Letter 04-13 (June 29, 2004).  Evidence submitted by the 
Veteran confirms the lack of medical evidence that an 
injector can transmit hepatitis C.  A November 2005 letter 
from the VA Chief Public Health and Environmental Hazards 
Officer to the Veteran stated that use of injectors has never 
been documented to transmit hepatitis C.

The Board again acknowledges the article submitted by the 
Veteran which professes a relationship between jet injector 
inoculations and hepatitis C.  First, this article is only a 
report of what the VA did in one instance.  That case does 
not become binding precedent on VA in all subsequent 
instances.  Second, the article lacks detail to show that 
there is any similarity between that case and the one before 
the Board.  In that instance, there may have been different 
facts plus a medical opinion that established the other 
Veteran did receive hepatitis C from an injector.  Finally, 
what the Veteran has submitted has been found to be 
misleading and incorrect information, limiting its probative 
worth.  See Veterans Benefits Administration Fast Letter 04-
13 (June 29, 2004), entitled "Relationship Between 
Immunization with Jet Injectors and Hepatitis C Infection as 
it Relates to Service Connection," (determining that the 
internet articles on grant of benefits for injector 
transmission of hepatitis C and quoting VA official contained 
misleading information). 

In summary, the preponderance of the evidence is against a 
finding that the Veteran contracted hepatitis C from 
inoculations during service.  In addition, hepatitis C was 
not manifested during the Veteran's active service or for 
many years thereafter. Therefore, his claim for service 
connection must be denied.  The evidence in this case is not 
so evenly balanced so as to allow all application of the 
benefit of the doubt rule as required by law and VA 
regulations.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990); 38 C.F.R. § 3.102 (2007).





ORDER

Service connection for hepatitis C is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


